                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


HENRY W. HARTSHORN,

                        Plaintiff,

        v.                                                     Case No. 17-C-98

MICHAEL L. SIEVERT, et al.,

                        Defendants.


                                                 ORDER


        On October 26, 2018, the court entered a decision and order granting Defendants’ motion

for summary judgment and dismissing the case. Plaintiff Henry Hartshorn filed a notice of appeal

on February 13, 2019. The notice appears to be more than three months late. Attached to the notice

is a written statement addressed to the court stating that the notice dated November 29, 2018 was

lost in the institution and was returned to him on February 1, 2019. The statement is not under oath

and does not bear Plaintiff’s signature. Even if his statements are true, the notice is dated four days

after the thirty-day deadline in which any notice of appeal was required to be filed. See Fed. R.

App. P. 4(a)(1) (A notice of appeal must “be filed with the clerk of the district court within 30 days

after the entry of judgment or order appealed from.”). Accordingly, the court declines to extend the

time for Plaintiff to file a notice of appeal.

        SO ORDERED this 14th day of February, 2019.

                                                 s/ William C. Griesbach
                                                 William C. Griesbach, Chief Judge
                                                 United States District Court
